April 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         PHYLLIS TRAGER, Appellant

NO. 14-13-00200-CV                          V.

DOW CORNING CORPORATION, CHILI ROBINSON MD, JAMES RICHARD
  CULLINGTON MD, FRANCIS BURTON MD, SIMON FREDERICKS MD,
TOLBERT WILKINSON MD, 21 INTERNATIONAL HOLDINS FKA KNOLL
  INTERNATIONAL, MILTON ROWLEY MD, WESLEY WASHBURN MD,
 PRESTON CHANDLER MD, WILSHIRE FOAM PRODUCTS INC., ERNEST
CRONIN MD, JAMES PETERSON MD, THOMAS D. CRONIN MD, FRANK J.
    GEROW MD, GENERAL ELECTRIC COMPANY, DOW CHEMICAL
   COMPANY, AND BAXTER HEALTHCARE CORPORATION, Appellees
               ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on January 29, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Phyllis Trager.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.